The concurrence of my colleague is based on a proposition, which I believe to be in error.
Civ.R. 53(C)(3)(c) provides:
  In cases of contempt in the presence of the magistrate, the magistrate may impose an appropriate civil or criminal contempt sanction. Contempt sanctions under division (C)(3)(c) of this rule may be imposed only by a written order that recites the facts and certifies that the magistrate saw or heard the conduct constituting contempt. The contempt order shall be filed and a copy provided by the clerk to the appropriate judge of the court forthwith. THE CONTEMNOR MAY BY MOTION OBTAIN IMMEDIATE REVIEW OF THE MAGISTRATE'S CONTEMPT ORDER BY A JUDGE, OR THE JUDGE OR MAGISTRATE MAY SET BAIL PENDING JUDICIAL REVIEW.
(Emphasis added.)
There are clear distinctions between the power of judges to impose contempt penalties and the limited power of magistrates to do so. Rule 53(C)(3)(c) delegates to the magistrate the power to find contempt; however, there are important caveats to the language of the rule. Unlike the inherent powers of judges, the delegated powers of magistrates only apply to a limited class of contempt. First, the finding of contempt must be based upon an act committed in the presence of the magistrate; specifically, the act must be committed within the magistrate's sight or hearing, as opposed to the broader authority of the judge as set forth inIn re Neff (1969), 20 Ohio App.2d 213. Second, the contemnor, as determined by the magistrate, is entitled to an "immediate" hearing before a judge or in the alternative to bail set by the judge or the magistrate. Civ.R. 53(C)(3)(c).
While judges are invested with authority by the sanction and empowerment of a vote by the people of the jurisdiction which the judge serves, or, in the cases set forth by the charter of state government, the Ohio Constitution, by the appointment of the representative of the people of Ohio, the governor. Magistrates are not invested with such authority. Accordingly, I conclude that, upon motion, one is entitled to a hearing before a judge sanctioned by the people of Ohio, prior to the execution of judgment upon a magistrate's finding of contempt.